DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 09 May 2022 have been entered and overcome the claim objections and claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 1-2, 7-10, and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 21, the closest prior art of record, Wang (US 2017/0104042), neither shows or suggests a manufacturing method of a pixel defining layer comprising, in addition to other limitations of the claim, forming a lyophilic layer on a base substrate; forming a lyophobic layer at least covering the top surface of the lyophilic layer, and forming a surface covering layer covering at least a portion of the side surface of the lyophilic layer, wherein forming the surface covering layer comprises forming a first lyophilic material layer and a second lyophilic material layer covering a top surface and a side surface of the first lyophilic material layer, sequentially, on the base substrate, and a material of the first lyophilic material layer being different from a material of the second lyophilic material layer.
Due to their dependencies upon independent claim 1, claims 2, 7-10, and 12-20 are also allowable.
The subject manufacturing method described earlier is provided for mitigating an influence to a uniformity of film formation in a pixel region. The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        21 May 2022